UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7589


DAVID M. WASANYI, Pharm.D.,

                     Petitioner - Appellant,

              v.

GEORGE TRENT, Superintendent PCC,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00225-JPB-JPM)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Wasanyi, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David M. Wasanyi appeals the district court’s order denying his motion to reopen

his closed 28 U.S.C. § 2254 action. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s order. See Wasanyi v. Trent, No. 5:20-

cv-00225-JPB-JPM (N.D.W. Va. Oct. 27, 2021). We deny Wasanyi’s motion to appoint

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2